NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JOSHUA CARLTON BELL,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1397
                                          )
JEANINE KATHERINE BELL,                   )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine, Judge.

Joshua Carlton Bell, pro se.

Jeanine Katherine Bell, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and CRENSHAW, JJ., Concur.